In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Goldstein, J.), entered April 11, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff alleged that she slipped and fell in a puddle of water in the defendant’s subway car. There is no evidence in the record that the defendant had actual notice of the puddle. To constitute constructive notice, a defect must be visible and apparent and it must exist for a sufficient length of time prior to the accident to permit the defendant’s employees to discover and remedy it (see, Gordon v American Museum of Natural History, 67 NY2d 836, 837; Negri v Stop & Shop, 65 NY2d 625, 626). The record contains no evidence that anyone, including the plaintiff, observed the puddle prior to the accident. Moreover, the weather records submitted by the defendant indicated that it was still raining at the time of the occurrence and accordingly that the puddle could have just arisen from water dripping from the clothing or umbrellas of other passengers who had boarded the car immediately prior to the plaintiff.
The plaintiffs other contentions are without merit. Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.